In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
Nos. 15‐3326 & 15‐3327 
 
BANK OF COMMERCE, et al., 
                                                Plaintiffs‐Appellees, 

                                 v. 

KENNETH E. HOFFMAN, JR., 
                                               Defendant‐Appellant. 
                     ____________________ 

        Appeals from the United States District Court for the 
                      Central District of Illinois. 
        Nos. 13‐cv‐04001 & 13‐cv‐04075 — Sara Darrow, Judge. 
                     ____________________ 

       ARGUED APRIL 13, 2016 — DECIDED JULY 15, 2016 
                 ____________________ 

   Before  EASTERBROOK,  MANION,  and  ROVNER,  Circuit 
Judges. 
    MANION, Circuit Judge. This litigation centers on the mean‐
ing of a settlement agreement and release signed by Kenneth 
Hoffman.  Hoffman  had  several  loan  obligations  to  Country 
Bank, for which Bank of Commerce is now the successor in 
interest, and the settlement released Hoffman from his small‐
2                                                      Nos. 15‐3326 & 15‐3327 

est loan. He urges that the release covered a bigger loan guar‐
antee,  too.  We  conclude  that  the  release  agreement  did  not, 
however, free him from that larger obligation. 
   As a result, we affirm the district court’s decision to grant 
summary judgment in favor of the Bank of Commerce.  
                                            I. Background 
    The  facts  underlying  this  litigation  trace  back  to  2009, 
when Kenneth Hoffman executed the first of three loan agree‐
ments  with  Country  Bank.  In  June  2009,  he  executed  a  $1.5 
million tax‐increment finance note, also known as a TIF note, 
for a development project by Fyre Lake Ventures LCC. This 
first loan  was backed by a TIF bond,  a mechanism for local 
governments  to  finance  real  estate  development,  and  Hoff‐
man was not personally responsible to pay this loan.1 In Feb‐
ruary 2010, Fyre Lake Ventures signed a $9 million loan from 
Country  Bank,  with  Hoffman  acting  as  a  co‐guarantor  for 
$900,000 of this loan. Separately, Hoffman borrowed $157,300 
from the bank in April 2011, this time with his wife Barbara. 
The Hoffmans’ promissory note was secured by mortgages on 
three lots in a Milan, Illinois housing development. 
     A challenging economy caused Country Bank to fail in Oc‐
tober 2011. The FDIC was appointed as receiver and, later, the 
Bank of Commerce became successor in interest to the FDIC. 
In  the  succession  process,  Bank  of  Commerce  took  over  the 
obligations  owed  to  Country  Bank.  The  economic  problems 


                                                 
1 TIF is an acronym for tax‐increment financing, which is a mechanism 
utilized by municipalities to encourage development by issuing tax‐ex‐
empt municipal bonds to pay for part of the development infrastructure. 
Appellee Br. at 6 n.5. 
Nos. 15‐3326 & 15‐3327                                              3 

also impacted the Hoffmans, and by October 2011, all three 
obligations that Hoffman signed had fallen into default. 
    After negotiations in 2012, the FDIC and both Hoffmans 
signed  the  settlement  agreement  and  release  that  we  are 
asked to interpret here. In exchange for titles to the three Mi‐
lan  lots,  the  Hoffmans  were  released  of  their  obligations  to 
Country Bank and its successors. The question is which loans, 
exactly,  were  released:  only  the  $157,300  note  signed  by  the 
Hoffmans or also the Fyre Lake guarantee? 
    Less than three months after signing this release, the FDIC 
sued  Kenneth  Hoffman  and  numerous  other  guarantors  of 
the Fyre Lake loan, $900,000 of which he personally guaran‐
teed. Because that loan was in default, the FDIC sued to col‐
lect. Hoffman and the FDIC entered cross‐motions for sum‐
mary  judgment,  which  disputed  whether  Hoffman’s  settle‐
ment with the FDIC released him from his obligations on the 
Fyre Lake loan. The plain language of the Hoffman‐FDIC set‐
tlement states that Illinois contract law, which all parties agree 
applies here, governs this agreement. As a result, the district 
judge applied state law. While the judge found that the dis‐
puted language in the settlement agreement was ambiguous, 
she went on to conclude that parole evidence supported the 
bank’s interpretation of the settlement: Hoffman was only re‐
leased from his obligation on the $157,300 loan. The district 
court  thus  entered  summary  judgment  for  Bank  of  Com‐
merce, which, by this point, had succeeded the FDIC. 
    After losing in district court, Hoffman brought these con‐
solidated appeals against the FDIC and its successor in inter‐
est, Bank of Commerce. 
    
4                                          Nos. 15‐3326 & 15‐3327 

                          II. Discussion 
    We review summary judgment awards de novo. Spierer v. 
Rossman, 798 F.3d 502, 507 (7th Cir. 2015). “The standard for 
summary judgment is well established: with the court draw‐
ing all inferences in the light most favorable to the non‐mov‐
ing  party,  the  moving  party  must  discharge  its  burden  of 
showing that there are no genuine issues of material fact and 
that he is entitled to judgment as a matter of law.” Id. At this 
point, “[i]f the moving party has properly supported his mo‐
tion, the burden shifts to the non‐moving party to come for‐
ward with specific facts showing that there is a genuine issue 
for trial.” Id. 
    In this case, when we examine whether the Hoffman‐FDIC 
settlement released Hoffman from his $900,000 personal guar‐
antee on the $9 million Fyre Lake loan, we conclude that the 
district court’s ruling was correct. The bank carried its burden, 
as a moving party, to show that there was no genuine issue of 
any material fact. At this point, the burden of proof therefore 
shifted to Hoffman, who could only survive summary judg‐
ment by establishing that specific facts created a material fac‐
tual  dispute.  For  the  reasons  we  discuss  below,  however, 
Hoffman  never  showed  any  genuine  issue  for  trial.  On  the 
contrary,  the  established  facts  and  law  completely  under‐
mined  his  case.  As  a  result,  the  district  court  appropriately 
entered summary judgment for Bank of Commerce. 
    Before addressing this case on the merits, we briefly exam‐
ine whether we have jurisdiction over this litigation. 
A. Jurisdiction 
   When  the  FDIC  originally  filed  suit  over  the  $9  million 
Fyre  Lake  obligation,  the  FDIC  grounded  its  complaint  on 
Nos. 15‐3326 & 15‐3327                                                 5 

federal jurisdiction. This was appropriate because, when the 
FDIC  “is  a party” to  a lawsuit,  the  case  is “deemed  to  arise 
under the laws of the United States.” 12 U.S.C. § 1819(b)(2)(A). 
But during the course of this litigation, the FDIC assigned its 
interest in Hoffman’s obligations to Bank of Commerce. 
     We have not expressly ruled on whether federal jurisdic‐
tion  is  lost  when  another  party  is  substituted  for  the  FDIC. 
The traditional principle in diversity cases is that, if jurisdic‐
tion existed when the case was filed or removed, jurisdiction 
will  not  be  disturbed by  subsequent  acts.  Matter  of  Shell  Oil 
Co., 966 F.2d 1130, 1133 (7th Cir. 1992). Our approach follows 
the Supreme Court, which has “consistently held that if [di‐
versity] jurisdiction exists at the time an action is commenced, 
[it]  may  not  be  divested  by  subsequent  events.”  Freeport‐
McMoRan, Inc. v. K N Energy, Inc., 498 U.S. 426, 428 (1991). 
     We find it appropriate to apply the same principle in FDIC 
litigation:  even  though  the  FDIC  assigned  its  interest  to  an‐
other party, which was then substituted for the FDIC in this 
litigation, this case remains “deemed to arise under the laws 
of the United States.” See 12 U.S.C. § 1819(b)(2)(A). Thus, we 
conclude that we have jurisdiction over this case, and we turn 
to the parties’ arguments regarding the settlement contract. 
B. The Ambiguous Language 
    The threshold question on the merits is whether the par‐
ties’  agreement  has  a  clear  meaning  within  the  document’s 
four corners. Under Illinois law, if a contract only permits one 
interpretation, that meaning controls. AM Int’l, Inc. v. Graphic 
Mgmt. Assocs., Inc., 44 F.3d 572, 574 (7th Cir. 1995) (citing Om‐
nitrus  Merging  Corp.  v.  Ill.  Tool  Works,  Inc.,  628  N.E.2d  1165, 
1168 (Ill. Ct. App. 1993)). If a contract’s language is reasonably 
6                                          Nos. 15‐3326 & 15‐3327 

or fairly susceptible to multiple meanings, Illinois courts will 
find the contract ambiguous. Bourke v. Dun & Bradstreet Corp., 
159 F.3d 1032, 1037 (7th Cir. 1998) (quoting Flora Bank & Tr. v. 
Czyzewski, 583 N.E.2d 720, 725 (Ill. Ct. App. 1991)). And when 
determining whether  an agreement is ambiguous,  the  court 
must  construe  that  contract  as  a  whole.  Flora  Bank  &  Tr.  v. 
Czyzewski, 583 N.E.2d 720, 725 (Ill. Ct. App. 1991). 
    We agree with the district court’s reading of the contract, 
which juxtaposes conflicting statements in the Hoffman‐FDIC 
settlement.  On  the  one  hand,  the  contract  contains  specific 
statements  that  absolve  the  Hoffmans  from  liability  arising 
from “the Loan Documents or the Properties.” The scope of 
this release is limited: “the Properties” are clearly defined as 
the  three  Milan  parcels  that  secured  the  $157,300  loan.  Fur‐
ther, Fyre Lake is not named anywhere in the contract. On the 
other hand, the settlement agreement also contains language 
that generally releases the Hoffmans from all liabilities. The 
FDIC, for itself and its successors, states that it: 
     hereby  releases  and  discharges  KENNETH  E. 
     HOFFMAN  JR.  and  BARBARA  A.  HOFFFMAN  … 
     from any and all liabilities, obligations, claims, actions, 
     causes  of  action,  liens,  fees,  and demands  of  whatso‐
     ever kind or nature, whether known or unknown, that 
     FDIC‐RECEIVER  had,  now  has,  or  may  have  against 
     such  Released  Parties,  including,  but  not  limited  to, 
     those arising out of, based on, or in any way connected 
     with  the  Loan  Documents,  or  any  portion  thereof,  or 
     the Properties or relating to claims against the Released 
     Parties. 
This sweeping language, read only in isolation, could release 
Kenneth Hoffman from liability on the Milan properties, the 
Nos. 15‐3326 & 15‐3327                                             7 

Fyre Lake guarantee, and any other obligation he might have 
to the FDIC. Within its four corners, then, the Hoffman‐FDIC 
settlement contains conflicting language. 
    The  Illinois  courts  have  repeatedly  examined  contracts 
with  multiple  release  statements,  where  the  “general  lan‐
guage  is  inconsistent  and  conflicts  with  the  specific  lan‐
guage.” See, e.g., Countryman v. Indus. Commʹn, 686 N.E.2d 61, 
64 (Ill. Ct. App. 1997). These contracts are deemed ambiguous. 
See id. As a threshold matter, we thus conclude that the con‐
tract  before  us  is  ambiguous.  This  ambiguity  requires  us  to 
determine  the  contract’s  specific  meaning  through  extrinsic 
evidence. Richard W. McCarthy Trust Dated Sept. 2, 2004 v. Ill. 
Cas. Co., 946 N.E.2d 895, 903 (Ill. Ct. App. 2011). 
C. The Extrinsic Evidence and Rules of Construction 
    When interpreting an ambiguous contract, Illinois courts 
rely on two methods: extrinsic evidence and the rules of con‐
struction. See Countryman, 686 N.E.2d at 64; McCarthy Trust, 
946 N.E.2d at 903. We utilize both today, as we examine the 
settlement contract that Hoffman and the FDIC signed. 
    Hoffman’s  own  testimony  leads  us  to  conclude  that  the 
Hoffman‐FDIC contract admits only one meaning. His words 
establish that he knew he was negotiating for a release of the 
$157,300 loan only, not for a multi‐loan release. 
    Hoffman testified that, when negotiating the release on his 
smaller  loan,  he  specifically  asked  loan  officer  Erica  Covey 
whether he could also be released from his Fyre Lake obliga‐
tions. While Covey was apparently sympathetic to his situa‐
tion,  Hoffman’s  understanding  was  that  “she  wasn’t  quite 
sure how, you know, all of this could be tied together.” And 
8                                         Nos. 15‐3326 & 15‐3327 

as he further testified, both parties understood that their con‐
tract on the $157,300 obligation had “nothing to do” with the 
Fyre Lake guarantee. The obligations remained separate. 
    Against this unambiguous record, Hoffman asks us to ac‐
cept  his  claim  that,  when  he  executed  the  settlement  agree‐
ment,  he  subjectively  believed  he  was  obtaining  relief  from 
both the $157,300 loan and the $900,000 Fyre Lake guarantee. 
This contradicts his testimony, strains credibility, and is insuf‐
ficient to create a genuine factual issue. To reach a trier of fact, 
Hoffman would have to show material facts in the record that 
conflict with his own sworn testimony. 
    Like the parole evidence, the Illinois rules of construction 
also  establish  that  Hoffman  was  only  released  from  his 
$157,300  loan.  When  a  contract  might  allow  different  con‐
structions, Illinois courts prefer the reading that is “fair, cus‐
tomary, and such as prudent men would naturally execute.” 
Trade Ctr., Inc. v. Dominickʹs Finer Foods, Inc., 711 N.E.2d 333, 
338 (1999) (quoting Chi. Title & Trust Co. v. Telco Capital Corp., 
685 N.E.2d 952, 956 (1997)) (internal marks omitted). This fair 
reading is preferred over an interpretation that makes a con‐
tract  “inequitable,  unusual,  or  such  as  a  reasonable  man 
would not be likely to enter.” Id. And on the particular type of 
facts before us, Illinois courts have expressly provided a rule 
of construction for finding the contract’s meaning: “where an 
ambiguity exists in a contract due to a conflict between two of 
its provisions, the more specific provision relating to the same 
subject  matter  controls  over  the  more  general  provision.” 
Countryman, 686 N.E. 2d at 64. 
    The  specific  provisions  in  the  Hoffman‐FDIC  agreement 
refer to the $157,300 debt secured by mortgages on three Mi‐
Nos. 15‐3326 & 15‐3327                                                9 

lan properties. A reasonable interpretation of what these spe‐
cific provisions mean leaves no ambiguity. The contract states 
that the FDIC believes it is entitled, by the particular loan de‐
fault  at  issue,  to  foreclose  on  the  three  Milan  properties.  It 
states  that  the  FDIC  will  accept,  in  lieu  of  foreclosure,  the 
deeds to these three properties. And with the deeds in lieu of 
foreclosure, the Hoffmans’ $157,300 obligation is wiped out. 
On the specific language of this contract, therefore, the mean‐
ing is unequivocal: Hoffman’s $157,300 obligation is the loan 
forgiven. 
    The contract also contains a general release, with sweep‐
ing  language  by  the  FDIC,  “[f]or  itself  and  its  past,  present 
and future predecessors, creditors, employees, agents, attor‐
neys, affiliates, insurers, successors or assigns.” As we have 
shown, this part of the contract releases the Hoffmans from 
“any and all liabilities, obligations, claims, actions, causes of 
action, liens, fees, and demands of whatsoever kind or nature, 
whether known or unknown.” This general language, read in 
isolation, might appear to release all manner of liabilities. 
    When interpreting a contract with specific and general re‐
lease language on the same subject matter, Illinois courts must 
allow  the  specific  language  to  control.  See  id.  This  does  not 
mean that the general language is knocked out of the contract, 
never to be seen again. Instead, we interpret the general pro‐
vision in light of the specific provision. Here, under the Illi‐
nois legal standard, this means that the Hoffman‐FDIC agree‐
ment  is  designed  to  release  all  manner  of  liabilities  that  are 
specifically related to the $157,300 loan. Thus, Hoffman is free 
from this loan only. He can never owe the FDIC or its succes‐
sors anything on this particular loan. When we acknowledge 
the plain meaning of the specific release, and read the general 
10                                          Nos. 15‐3326 & 15‐3327 

release  in  light  of  the  specific  language  on  the  same  subject 
matter, this is the necessary interpretation. 
                          III. Conclusion 
    On the record before us, there are no genuine issues of ma‐
terial fact that should have prevented the district court from 
entering  summary  judgment  against  Hoffman.  Nor  do  we 
find  error  in  the  district  court’s  application  of  the  law.  We 
therefore do not disturb the lower court’s ruling that Hoffman 
was solely released from his $157,300 obligation. 
      The judgement of the district court is thus AFFIRMED.